                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          EUREKA DIVISION

                                   7

                                   8     WILLIE M. FLANIGAN,                               Case No. 16-cv-00066-WHA (RMI)
                                   9                    Plaintiff,
                                                                                           ORDER AND WRIT OF HABEAS
                                  10             v.                                        CORPUS AD TESTIFICANDUM
                                  11     HOLDER, et al.,
                                  12                    Defendants.
Northern District of California
 United States District Court




                                  13

                                  14          It is hereby ordered that the Clerk of the Court issue a Writ of Habeas Corpus Ad

                                  15   Testificandum for the person of WILLIAM M. FLANIGAN, ID 442224, presently in custody at

                                  16   San Francisco County Jail at 850 Bryant Street in San Francisco, as the presence of said witness

                                  17   will be necessary at proceedings in the above-entitled cause and thereafter as may be required.

                                  18          IT IS SO ORDERED.

                                  19   Dated: December 10, 2018

                                  20

                                  21
                                                                                                   ROBERT M. ILLMAN
                                  22                                                               United States Magistrate Judge
                                  23
                                       TO:    Sheriff, San Francisco County
                                  24
                                       GREETINGS
                                  25
                                       WE COMMAND that you have and produce the body of WILLIAM M. FLANIGAN, ID 442224,
                                  26
                                  27   in your custody in the hereinabove-mentioned institution, before the United States District Court

                                  28   at 1:00 PM on February 21, 2019, in Courtroom 15 of the Federal Courthouse at 450 Golden Gate
                                       Avenue in San Francisco, in order that said prisoner may then and there participate in the
                                   1

                                   2   SETTLEMENT CONFERENCE in the matter of Flanigan v. San Francisco Police Department, et

                                   3   al, and at the termination of said hearing return him forthwith to said hereinabove-mentioned

                                   4   institution, or abide by such order of the above-entitled Court as shall thereafter be made
                                   5
                                       concerning the custody of said prisoner, and further to produce said prisoner at all times necessary
                                   6
                                       until the termination of the proceedings for which his testimony is required in this Court;
                                   7
                                              Witness the Honorable Robert M. Illman, Magistrate Judge of the United States District
                                   8
                                       Court for the Northern District of California.
                                   9
                                       Dated: December 10, 2018
                                  10                                                         SUSAN Y. SOONG, CLERK,
                                                                                             UNITED STATES DISTRICT COURT
                                  11
                                                                                             By: Linn Van Meter
                                  12                                                         Administrative Law Clerk
Northern District of California
 United States District Court




                                  13

                                  14
                                                                                                              ISTRIC
                                  15                                                                     TES D      TC
                                                                                                       TA




                                                                                                                                              O
                                                                                                  S



                                  16   Dated: December 10, 2018                              _____________________________




                                                                                                                                               U
                                                                                                 ED




                                                                                             ROBERT M. ILLMAN




                                                                                                                                                RT
                                                                                             UNIT




                                  17                                                         United States Magistrate Judge

                                  18


                                                                                                                                                      R NIA
                                  19
                                                                                                                                            man
                                                                                             NO




                                                                                                                          ober   t M. Ill             FO
                                  20                                                                           J u d ge R
                                                                                              RT




                                                                                                                                                  LI


                                  21                                                                  ER
                                                                                                 H




                                                                                                                                              A



                                                                                                           N                                      C
                                  22                                                                            D IS T IC T             OF
                                                                                                                      R
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
